Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Bash et al. (US 2013/0346247 A1) teaches a service provider provides multiple services to end users, each service can be performed by multiple target application. Recommending options to users are based on sustainability metric value.
As to claims 21-40, the prior art of record does not teach or render obvious the limitations recited in claims 21, 34 and 39, when taken in the context of the claims as a whole, specific to identify a business entity is a first business or a second business entity based on the entity definition, which comprises a business name and a business location, display actions associated with the entity and display one or more target applications capable of performing the action in response to the user select the action, when user select a target application from the displayed applications, pass entity context information and action context information from the first application to the selected target application for performing the action. The target application is register with the system to perform the actions and establish a data contract for each of the target application.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 21, 34 and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday, Wednesday-Friday 2:30pm-5:30pm, Tuesday: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
January 14, 2022